Plaintiff sues as assignee of one Eleanor H. MacFarlane for the purchase price of certain stock originally sold by the defendant to said Eleanor H. MacFarlane. The original agreement provided that defendant would repurchase the stock from *785plaintiff's assignor at her option after one year. Order denying defendant’s motion for judgment dismissing the complaint for legal insufficiency unanimously affirmed, with twenty dollars costs and disbursements, with leave to the defendant to answer within ten days after service of order upon payment of said costs and the ten dollars costs awarded at Special Term. No opinion. Present — Martin, P. J., Townley, Untermyer, Dore and Cohn, JJ.